Exhibit 99.1 News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business Editors: Entree Makes New Porphyry Copper Discovery at Lordsburg, New Mexico VANCOUVER, Jan. 15 /CNW/ - Entree Gold Inc. (TSX:ETG; AMEX:EGI; Frankfurt:EKA - "Entree" or the "Company") announces the discovery of porphyry copper-gold mineralization on its Lordsburg property. This is the first time porphyry-style mineralization has been found in this region of New Mexico, previously known only for high grade vein deposits. The Lordsburg area will be the focus of follow-up work in 2009. Greg Crowe, President and CEO of Entree Gold stated, "This new discovery is particularly exciting because it confirms our belief that the Lordsburg area has potential to host large tonnage copper-gold systems. It also emphasizes the effectiveness of the proprietary exploration techniques developed by our partner, Empirical Discovery, in locating concealed porphyry-style mineralization." Entree has completed four diamond drill holes totaling 2,563 m (8,405 ft) on the Lordsburg property. The four widely spaced holes were drilled as initial tests for buried porphyry-style copper mineralization based on promising geophysical, geochemical and geological indicators. Discovery hole EG-L-08-002 cored a 310 metre (1,017 ft) interval of copper and gold mineralization in the northwestern portion of the property. Hole EG-L-08-002 encountered a broad zone of potassic alteration (K-feldspar, secondary biotite +/- magnetite) in plagioclase porphyry and andesite wallrocks from surface to a depth of 557 m (end of hole, 1827 ft) with porphyry-style copper-gold mineralization from 156 m. The hole intersected 310 m of 0.14% copper and 0.08 g/t gold with intervals of higher grade mineralization up to 0.33% copper and 0.26 g/t gold as shown in the following table. << Table 1: Summary of mineralized intervals from 2008 drill program. Hole ID From (m) To (m) Interval (m) Cu (%) Au (g/t) EG-L-08-002 156.0 466.0 310.0 0.14 0.08 Including 182.0 211.3 29.3 0.21 0.12 Including 240.0 254.0 14.0 0.33 0.26 >> Copper mineralization (primarily chalcopyrite and bornite) is disseminated in both plagioclase porphyry and andesite wallrock and occurs in quartz stockwork veins, K-feldspar-biotite-magnetite veins and fracture coatings cutting porphyritic intrusive rocks and andesite. The mineralized interval is cut by several barren to weakly mineralized, late-stage rhyolite and quartz diorite dykes. Core is oxidized and partially leached from surface to approximately 150 m downhole. Holes EG-L-08-001 and EG-L-08-003, located 1.3 km (0.8 miles) southeast and 1.7 km (1.1 miles) southwest of EG-L-08-002 respectively, were drilled to test buried induced polarization ("IP") anomalies. Both holes encountered broad zones of pervasive propylitic alteration (epidote and chlorite) and are interpreted to be peripheral to the mineralized, potassically altered rocks found in EG-L-08-002. No significant assays were returned from EG-L-08-001.
